Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.38 F IRST A MENDMENT TO F UND P ARTICIPATION A GREEMENT This Amendment is dated as of May 1, 2007 between Columbia Wanger Asset Management, LP (the Adviser), Wanger Advisors Trust (the Fund), ING Life Insurance and Annuity Company (ING Life) and ReliaStar Life Insurance Company (ReliaStar), (collectively, the parties). WHEREAS , the parties entered into a Fund Participation Agreement dated as of May 1, 2004 (the Agreement) and now desire to amend the list of Portfolios available set forth in Schedule B. WHEREAS , the parties to this Amendment now desire to modify the Agreement as provided herein. NOW THEREFORE , in consideration of the mutual promises set forth herein, the parties hereto agree as follows: List of Portfolios Available . Schedule B is hereby deleted in its entirety and is replaced by the attached Schedule B. Aside from the above-referenced amendment, all other terms and conditions of the Agreement shall remain in full force and effect. A duly authorized representative of each party has signed this Amendment as of the date set forth above. Columbia Wanger Asset Management, LP Wanger Advisors Trust By: /s/ Bruce H. Lauer By: /s/ Bruce H. Lauer Name: Bruce H. Lauer Name: Bruce H. Lauer Title: COO Title: Treasurer ING Life Insurance and Annuity Company ReliaStar Life Insurance Company By: /s/ Michael C. Eldredge By: /s/ Robert A. Garrey Name: Michael C. Eldredge Name: Robert A. Garrey Title: Vice President Title: Vice President Schedule B List of Portfolios available [See Section 1(b) of the Agreement] Wanger International Small Cap Wanger Select Wanger U.S. Smaller Companies
